Citation Nr: 1750665	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  08-37 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from January 18, 2012 to March 10, 2014, and a disability rating in excess of 50 percent beginning March 10, 2014. 

2.  Entitlement to a compensable disability rating for hearing loss, left ear, from January 2018, 2012 to March 10, 2014, and a disability rating in excess of 10 percent beginning March 7, 2014. 

3.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from February 1997 to February 1998 and from October 2003 to March 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction has since been transferred to the Portland, Oregon RO. 

The issues were previously remanded in March 2015 for additional development to include the issuance of a statement of the case (SOC).  A SOC was provided in July 2015 and the Veteran perfected the appeal.  

The issues were also remanded by the Board in February and November 2016 for a Board hearing.  The Veteran subsequently withdrew his hearing request in a letter dated in June 2017 by his representative.  

The issues of entitlement to an increased rating for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From January 2018, 2012 to March 10, 2014, there is no evidence the Veteran's left ear hearing loss had a Numeric Designation of X as per Table VI of the VA schedule of ratings.

2.  From March 7, 2014, the Veteran's left ear hearing loss has had a Numeric Designation of XI as per Table VI of the VA schedule of ratings.


CONCLUSIONS OF LAW

1.  From January 18, 2012 to March 10, 2014, the criteria for a compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

2.  From March 10, 2014, the criteria for a disability rating in excess of 10 percent for left ear hearing loss have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board finds that the VA's duty to notify and assist has been met and the Veteran and his representative have not argued otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).

All available service treatment records and post-service medical records have been obtained.  The Veteran has not identified any outstanding records.

The Veteran was last examined for his audiological disability in June 2015 and has not provided any medical or lay evidence suggesting a worsening of this disability since that time.  A new VA examination is not necessary for this claim.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Rules and Regulations

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2016).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3 (2016).

A Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016).  Separate ratings can be assigned for separate periods of time during the claim period based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are conducted.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2016).  Ratings for hearing loss range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d) (2016).

Table VI, Numeric Designation of Hearing Impairment Based on Pure Tone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b) (2016).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2016).  Where impaired hearing is service connected in only one ear, the nonservice-connected ear will be assigned a Roman numeral I for rating purposes.  38 C.F.R. § 4.85(f) (2016).

However, where there is hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the requirements of 38 C.F.R. § 3.385 in the other ear, compensation is payable as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383 (2016).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86 (2016).

An examination for the evaluation of hearing impairment for VA purposes must be conducted by a state-licensed audiologist, and must contain a pure tone audiometry test and a controlled speech discrimination test, utilizing the Maryland CNC word list.  38 C.F.R. § 4.85(a) (2016).

Analysis

From January 18, 2012 to March 10, 2014, there is no evidence that indicates the Veteran's service-connected left ear hearing loss symptomatology more nearly approximate that required for an a higher initial rating in excess of 0 percent under Diagnostic Code 6100.  That is, the audiometric testing shows that the hearing loss does not result in a Roman Numeral Designation of X; as such the other non-service connected ear is treated as noncompensable.  The evidence does not support a compensable rating during this period.

From March 10, 2014, there is no evidence that indicates the Veteran's service-connected left ear hearing loss symptomatology more nearly approximate that required for an a higher initial rating in excess of 10 percent under Diagnostic Code 6100.

In March 2014, the Veteran underwent a private audiological evaluation.  Puretone thresholds, in decibels, were as follows:



HERTZ


A
1000
B
2000
C
3000
D
4000
E
Average
LEFT
95
95
100
105+
98.75

The examiner did not give a response as to speech recognition ability.  The puretone threshold average was 98.75 decibels.  The Veteran reported he has trouble hearing on the left side and has difficulty localizing the direction of sound.  According to 38 C.F.R. § 4.85, the left ear had a designation of X, based on Table VIa.  According to 38 C.F.R. § 4.85(f), the right ear had a designation of I.  The point where X and I intersect on Table VII indicates a disability rating of 10 percent.

In June 2015, the Veteran underwent a private audiological evaluation.  Puretone thresholds, in decibels, were as follows:



HERTZ


A
1000
B
2000
C
3000
D
4000
E
Average
LEFT
105+
105+
105+
105+
105

Speech audiometry revealed speech recognition ability of 0 percent.  The puretone threshold average was 105 decibels.  The Veteran reported difficulty hearing in noisy environments and localizing direction of speech and sound.  According to 38 C.F.R. § 4.85, the left ear had a designation of I, based on Table VI.  According to 38 C.F.R. § 4.85(f), the right ear had a designation of I.  In this regard, the Board notes that the VA examination do not show a right ear hearing loss as defined by 38 C.F.R. § 3.385; thus, although the Board has considered 38 C.F.R. § 3.383, it does not affect the outcome of this appeal. The point where XI and I intersect on Table VII indicates a disability rating of 10 percent.

The Board notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the noncompensable and 10 percent evaluations assigned during the appeals period.  The assignment of additionally staged ratings is not warranted.  See Hart, supra.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to increased evaluations for left ear hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable disability rating for hearing loss, left ear, from January 2018, 2012 to March 10, 2014, and a disability rating in excess of 10 percent beginning March 7, 2014 is denied.


REMAND

The Veteran asserts an increased rating is warranted for his service-connected PTSD.  The Veteran underwent a VA examination in June 2015.  At that time, the Veteran reported he had been treated by the VA and was seeing his VA treatment provider every three months.  However, the only VA treatment records in the claims file are dated through December 2013.  As it is clear there are outstanding VA treatment records relevant to the Veteran's increased rating claims, a remand is necessary. 

In a January 2012 decision, the Board remanded the claim of TDIU limited to August 2005 to August 2010 as the Veteran indicated he had been employed si
nce August 2010.  In order to clarify the Veteran's dates of employment, the Board finds a remand is necessary in order request the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA psychiatric treatment records from December 2013 and any other VA facility identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.

2.  Request the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  If the VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) is completed and indicates additional periods of unemployment, the Board finds an additional VA opinion is necessary to determine whether the Veteran was unemployable during those periods due to his service-connected disabilities. 

3.  After completing the above actions, the Veteran's PSTD claim should be readjudicated.  Thereafter, the TDIU claim should be readjudicated.  If either of the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


